UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6358


ANDRE FIDEL HOPKINS,

                Petitioner – Appellant,

          v.

S. K. YOUNG, Warden; COMMONWEALTH OF VIRGINIA; GENE JOHNSON,
Director, Department of Corrections,

                Respondents – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:09-cv-00901-AJT-JFA)


Submitted:   June 17, 2010                       Decided:   June 28, 2010


Before MOTZ and    KING,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Andre Fidel Hopkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Andre    Fidel       Hopkins   seeks       to    appeal      the   district

court’s order dismissing his 28 U.S.C. § 2254 (2006) petition as

untimely filed.             The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                               See 28

U.S.C. § 2253(c)(1) (2006).               A certificate of appealability will

not    issue    absent       “a    substantial      showing     of   the     denial    of    a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating        that    reasonable       jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see       Miller-El    v.   Cockrell,        537   U.S.    322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.                We have independently reviewed the record

and conclude that Hopkins has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We further deny Hopkins’ motions for leave to file

all    district       court       documents   and    to    order     the    record.         We

dispense       with     oral       argument   because          the   facts     and     legal



                                              2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3